 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3   DANNY REYES,                                       Case No.: 2:18-cv-01229-APG-CWH

 4          Petitioner
                                                                      ORDER
 5 v.

 6 WARDEN BRIAN WILLIAMS, et al.,

 7          Respondents

 8

 9        The respondents have moved for an extension of time to file a responsive pleading. Good

10 cause appearing,

11        IT IS ORDERED that the respondents’ second motion for extension of time to file a

12 response to the petition (ECF No. 14) is GRANTED nunc pro tunc.

13        IT IS FURTHER ORDERED that the respondents’ third motion for extension of time

14 to file a response to the petition (ECF No. 15) is GRANTED. Respondents shall file their

15 response on or before August 2, 2019.

16        Dated: July 15, 2019

17                                                        _________________________________
                                                          U.S. District Judge Andrew P. Gordon
18

19

20

21

22

23
